Citation Nr: 1643997	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection to hypoplastic anemia to include as secondary to chemical exposure.

2.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.

3.  Entitlement to a disability rating in excess of 30 percent for a respiratory condition prior to November 23, 2012.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to November 23, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts made in May 2007 and June 2008.

The issues of entitlement to service connection for hypoplastic anemia to include as secondary to chemical exposure, entitlement to TDIU prior to September 8, 2009, and entitlement to SMC based on the need for regular aid and attendance or housebound status prior to September 8, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran manifested diabetes mellitus to a degree of 10 percent or more within one year of separation from service.

2.  The weight of the evidence is against a finding that the Veteran's hypoplastic anemia either began during or was otherwise caused by his military service. 
  
3.  Prior to November 23, 2012, the evidence of record failed to support a rating in excess of 30 percent for the Veteran's respiratory disability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  Criteria for service connection for hypoplastic anemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The criteria for a disability rating in excess of 30 percent prior to November 23, 2012 for a respiratory condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran requested the opportunity to testify at a hearing before the Board and was scheduled for a hearing, but he failed to appear and has not advanced good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  Nevertheless, the Veteran did testify before a personal hearing before the RO, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has objected to the adequacy of his respiratory examinations to include in a December 2011 statement, alleging that the examiner was rude and unprofessional during the examiner; and that the examiner incorrectly accused him of not trying to hard enough during a pulmonary function test.  The Board has considered the Veteran's complaints, but ultimately finds that there is not a sufficient basis to invalidate the results of the clinical testing.  First, the Board finds that there are a sufficient number of pulmonary function test results, in addition to the results the Veteran questioned, to adequately evaluate his respiratory disorder.  It is regrettable that the Veteran had a poor experience with the administration of the testing, however, it is noted that multiple medical professionals noted problems with the results of the Veteran's testing.  It is regrettable that the results from these pulmonary function tests cannot be used, but given the flaws found by the testers, the Board must rely only on tests that are found to be accurately administered.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran has multiple claims for service connection before the Board.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like diabetes mellitus and primary anemia, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 C.F.R. § 3.307.  In order for the presumption to apply, type II diabetes must become manifest to a degree of 10 percent or more.  The Veteran may also directly prove a medical nexus between presumed herbicide exposure and a current disability.

Hypoplastic Anemia

The Veteran contends that he is entitled to service connection for hypoplastic anemia.  In his claim he noted that the condition began in 1973, which would place the onset approximately five years after separation from military service.

Service treatment records do not show the onset of hypoplastic anemia.

A December 2006 private treatment record indicates that the Veteran had hypoplastic anemia for over 30 years prior to the date of treatment, but this too does not link the onset of hypoplastic anemia with the Veteran's military service. 

The Veteran has been provided a VA medical opinion, in January 2009, indicating that his hypoplastic anemia was not secondary to a laceration of his right thumb in service.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypoplastic anemia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

The Veteran has suggested that his anemia might be the result of chemical or herbicide exposure in service, but he provides no basis for such an opinion and hypoplastic anemia has not been linked to herbicide exposure.

Here the evidence of record simply does not support the establishment of service connection for hypoplastic anemia.

Diabetes Mellitus

The Veteran's VA treatment records indicate that he has been diagnosed with type II diabetes and that treatment for the disability requires at a minimum restricting his diet.  Therefore, the Veteran's has manifested type II diabetes that has become manifest to a degree of 10 percent or more.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Veteran's service personnel records indicate that he was stationed onboard the USS SEMINOLE, and that he was awarded the Vietnam Service Medal with one bronze star for serving on a ship in the waters of the coast of the Republic of Vietnam in October 1965 and in November 1965.  The Veteran testified; see transcript; and provided written statements indicating that the USS SEMINOLE was stationed offshore of the Republic of Vietnam during the Vietnam War, and that his duties caused him to go ashore onto the Vietnamese soil from time to time.  The Veteran has consistently reported having served in Vietnam, such as in his 2006 claim.  The Board has not found evidence to suggest that the Veteran's claim that he went ashore in Vietnam is anything other than credible, and they appear to be consistent with his MOS.  Accordingly, the Board finds that the Veteran went ashore to the Republic of Vietnam, and herbicide exposure is presupposed.  38 C.F.R. § 3.307.  

Therefore, the weight of the evidence indicates that the Veteran meets the criteria for presumption of herbicide exposure.  Furthermore, the Veteran has been diagnosed with type II diabetes, and it has manifested to a degree of 10 percent or more.  Service connection for diabetes is granted.

Respiratory Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent prior to November 23, 2012.  The Veteran originally filed for service connection for a respiratory disorder in August 2006, and, in May 2007, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed claiming that he was entitled to an increased disability rating.  During the pendency of the appeal, the Veteran's disability rating was increased to a staged rating of a 30 percent rating prior to November 23, 2012 and a total disability rating thereafter.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating is evaluated pursuant to Diagnostic Code 6602.  Under Diagnostic Code 6602, a disability rating of 30 percent is assigned when the respiratory disorder manifests in forced expiratory volume in first second (FEV-1) of 56 to 70 percent predicted; a ratio of forced expiratory volume in the first second to forced vital capacity (FEV-1/FVC) of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and a disability rating of 60 percent is assigned when the respiratory disorder manifests in FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a total disability rating is assigned when the respiratory condition manifests in FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high does corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.94, Diagnostic Code 6602.

The Veteran underwent a pulmonary function test in August 2005.  The Veteran's FEV-1 was 72 percent of what was predicted and his FEV-1/FVC was 80 percent of predicted.  There was no significant bronchodilator response.

The Veteran submitted a private opinion indicated that he had a respiratory condition in June 2006.  

VA treatment records from August 2006 to November 2012 indicate that the Veteran had a respiratory condition resulting in shortness of breath and requiring prescription medication.

Private treatment records from February 2006 to September 2006 indicated that the Veteran had a respiratory condition and that he had been prescribed albuterol and advair.

In a December 2006, the Veteran reported that he had been prescribed an albuterol inhaler to use as needed and an advair inhaler to use twice a day.

The Veteran underwent a VA examination in December 2006.  The Veteran reported that two years prior to the examination (December 2004) he began to develop occasional shortness of breath, cough, and fatigue.  The Veteran indicated that he experienced daily shortness of breath triggered by regular activities such as walking, climbing stairs, and bending to pick up heavy objects.  The examiner noted that diagnostic tests revealed asthma and restrictive lung disease, and that the examiner had been prescribed daily inhaled bronchodilator and daily anti-inflammatory treatments.  The examiner determined that the Veteran was not prescribed oral or parenteral steroids.

The Veteran underwent another pulmonary function test in January 2007.  However, the examiner found that based on the results of the testing the Veteran either put forth a suboptimal effort or there was an adverse reaction to continued bronchodilator therapy. 

The Veteran underwent another pulmonary function test in June 2007.  The Veteran's FEV-1 predicted was 72 percent and his FEV-1/FVC was 74 percent.

The Veteran underwent another pulmonary function test in February 2009.  A characterization of the results was described in the Veteran's treatment records, but the measurements themselves were not in the record.  The Veteran's FEV-1 predicted was severely decreased, but his FEV-1/FVC increased.

An August 2009 private medical opinion indicates that the Veteran experienced shortness of breath that has been getting progressively worse making it difficult for him to perform physical activity.

The Veteran participated in a hearing before the RO in September 2009.  The Veteran reported that he participated in a pulmonary function test 45 to 60 days prior to the September 2009 hearing (approximately July 2009), and, to the best of the his knowledge, his respiratory condition had gotten worse.  The Veteran also reported that he experience shortness of breath even after walking a short distance, and he uses an inhaler for emergencies.

The Veteran underwent another VA examination in March 2010.  The examiner noted that the Veteran treats his respiratory condition with daily use of inhaled and oral bronchodilators and occasional steroids when his asthmatic symptoms get worse.  The examiner noted that the Veteran underwent two pulmonary function tests in 2007 and one pulmonary function test in 2009.  The Veteran's FEV-1/FVC was 78.6% and 98.7% in 2007 and 77.8% in 2009.  The Veteran's FEV-1 predicted results were not in percentage form, and the available measurements were not sufficiently exhaustive enough to permit the Board to calculate the FEV-1 predicted percentages. 

The Veteran underwent another pulmonary function test in March 2010.  Unfortunately, it was noted that the results were not usable as the results suggested suboptimal effort which prevented the proper assessment of the bronchodilator response.
 
The Veteran is not entitled to a disability rating in excess of 30 percent prior to November 23, 2012.  While the results of a January 2007 pulmonary function test may have showed results that could support a higher rating, the fact remains that the medical professional administering the test found the results to be flawed (possibly due to a medication problem), and this conclusion was supported by the fact that on a second test several months later showed improved results, despite no suggestion of any improvement in the condition.
The Board notes that the Veteran has been prescribed advair, a steroid, in order to control his asthma, and in order to treat and prevent exacerbations of his respiratory condition.  Nevertheless, the record does not indicate that the Veteran has been prescribed a systemic steroid in order to treat his respiratory condition, and his treatment records do not indicate that he has needed, or even sought, monthly visits to a physician for care for exacerbations.  

A pulmonary function test was also administered in March 2010, but again, the results were found to be inadequate for rating purposes due to suboptimal effort.  Eventually, on November 23, 2012, the Veteran was found to meet the criteria for a 100 percent evaluation and his rating was increased as of that date.  However, prior to that date, as discussed, the evidence did not support a rating in excess of 30 percent.

Extraschedular

The Board has considered whether extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, when an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald,  27 Vet. App. 484, 494 (2016).  Here, the Veteran has not specifically sought extraschedular consideration, and accordingly extraschedular consideration is not raised by the record.

TDIU From November 23, 2012

As of this opinion, the Veteran has been granted a total disability rating for his respiratory condition effective September 8, 2009.  Therefore, the issue of TDIU is moot from September 8, 2009.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for hypoplastic anemia is denied.

A disability rating in excess of 30 percent prior to November 23, 2012 for a respiratory disability is denied.


REMAND

In September 2012, the Veteran filed for TDIU asserting that he could not work on account of his PTSD.  He has also been pursuing an increased rating claim for a respiratory condition since August  2006.  The Veteran has met the schedular rating criteria for TDIU, from June 28, 2007, being rated at a combined 80 percent prior to November 23, 2012.  He was also at a 30 percent level from August 8, 2008.  Pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the Veteran has continuously suggested that he is not employable on account of his service connected disabilities.  While the Veteran was granted a 100 percent schedular rating and SMC as of November 23, 2012, this did not moot his earlier TDIU claim.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of TDIU, on a schedular basis as of June 28, 2007, and considering whether referral to the director of compensation and pension for extraschedular consideration is warranted prior to that date based on the Veteran's respiratory condition.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


